Citation Nr: 9934864	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  94-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected low 
back strain, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to August 
1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1992 RO decision which denied an increase in 
a 0 percent rating for a service-connected low back 
disability; the veteran appealed for an increased rating.  An 
RO hearing was requested and scheduled, but the veteran 
withdrew his hearing request by a statement dated in April 
1993.  In an October 1993 decision, the RO granted an 
increased 10 percent rating for the service-connected low 
back disability.  In August 1997, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


REMAND

In its August 1997 remand, the Board noted that for many 
years the RO described the veteran's service-connected low 
back disability as a history of low back strain, but in an 
October 1993 and later decisions the RO characterized the 
disability as low back strain "with degenerative disc change 
at L5-S1," and in a January 1994 decision the RO held that 
postoperative lumbar stenosis at L3-L4 and L4-L5 was non-
service-connected.  In August 1997, the Board remanded the 
claim for an increased rating for a service-connected low 
back disability in part for a VA examination to determine the 
nature and etiology of all low back disorders, and in part 
for the RO to clearly indicate which low back conditions were 
service-connected and which were not.

VA examinations were performed in November 1998 and May 1999, 
and at both examinations, the examiner determined that the 
veteran's lumbar disc disease and lumbar stenosis were not 
related to the service-connected low back strain.

In a May 1999 decision, the RO proposed severance of service 
connection (see 38 C.F.R. § 3.105(d) (1999)) of degenerative 
disc change at L5-S1.  In an August 1999 decision, the RO 
severed service connection for degenerative disc change at 
L5-S1, and confirmed and continued the 10 percent rating for 
service-connected low back strain.  An August 1999 
supplemental statement of the case included an issue of 
severance of service connection for degenerative disc change 
at L5-S1, although the veteran had not then filed a notice of 
disagreement with the severance decision.  The Board also 
notes that the supplemental statement of the case did not 
discuss 38 C.F.R. § 3.105(d) which pertains to severance.  
The Board construes a September 1999 statement by the 
veteran's representative as a timely notice of disagreement 
on the issue of severance of service connection for 
degenerative disc change at L5-S1.  The RO should issue a 
statement of the case on the severance issue, and provide the 
veteran and his representative with an opportunity to 
thereafter perfect an appeal of this issue by submission of a 
timely substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also finds that the severance issue is 
inextricably intertwined with the issue of entitlement to an 
increased rating for service-connected low back strain, and 
accordingly defers action on the increased rating issue until 
the veteran is given an opportunity to appeal the severance 
issue. 

After reviewing the recent VA examinations, it is the 
judgment of the Board than another VA examination should be 
performed to clarify which of the veteran's current low back 
manifestations are referable to his service-connected low 
back strain, and which are referable to other low back 
disorders.  Any recent treatment records should also be 
obtained.  Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Littke v. Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment, from 
1999 to the present, for any low back 
disorder.  The RO should obtain copies of 
the related medical records, which are 
not already on file, following the 
procedures of 38 C.F.R. § 3.159.

2.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of all low back 
disorders.  The claims folder must be 
made available to and reviewed by the 
doctor in conjunction with the 
examination, and the examination report 
should indicate that such has been done.  
The doctor should clearly identify each 
current sign and symptom (limitation of 
motion in degrees, any muscle spasm, 
pain, etc.) attributable to service-
connected low back strain, and the doctor 
should separately indicate the 
manifestations of other low back 
disorders such as degenerative disc 
disease. 

3.  The RO should issue the veteran and 
his representative a proper statement of 
the case on the issue of severance of 
service connection for degenerative disc 
change at L5-S1, and this document should 
address 38 C.F.R. § 3.105(d).  The 
veteran should be given the opportunity 
to thereafter perfect an appeal of the 
severance issue by filing a timely 
substantive appeal.

4.  The RO should also review the claim 
for an increase in a 10 percent rating 
for service-connected low back strain.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


